


110 HR 2991 IH: Independent Health Record Trust

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2991
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2007
			Mr. Moore of Kansas
			 (for himself, Mr. Ryan of Wisconsin,
			 Mr. Barrow,
			 Mrs. Blackburn,
			 Mr. Boustany,
			 Mr. Boyd of Florida,
			 Mrs. Boyda of Kansas,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Cooper, Mr. Crowley,
			 Mr. Davis of Alabama,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Delahunt,
			 Mr. Dicks,
			 Mrs. Emerson,
			 Mr. Etheridge,
			 Mr. Graves,
			 Mr. Heller of Nevada,
			 Mr. Herger,
			 Mr. Hill, Mr. Holden, Mr.
			 Holt, Mrs. Jones of Ohio,
			 Mr. Larson of Connecticut,
			 Mrs. McCarthy of New York,
			 Mr. Mitchell,
			 Mr. Moran of Kansas,
			 Mr. Putnam,
			 Mrs. McMorris Rodgers,
			 Mr. Sensenbrenner,
			 Mr. Sessions,
			 Mr. Smith of Washington,
			 Mrs. Tauscher,
			 Mr. Tiahrt, and
			 Mr. Baird) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the availability of health information and the
		  provision of health care by encouraging the creation, use, and maintenance of
		  lifetime electronic health records of individuals in independent health record
		  trusts and by providing a secure and privacy-protected framework in which such
		  records are made available only by the affirmative consent of such individuals
		  and are used to build a nationwide health information technology
		  infrastructure.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Independent Health Record Trust
			 Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. Definitions.
					Sec. 4. Establishment, certification, and membership of
				independent health record trusts.
					Sec. 5. Duties of IHRT to IHRT participants.
					Sec. 6. Availability and use of information from records in
				IHRT consistent with privacy protections and agreements.
					Sec. 7. Voluntary nature of trust participation and information
				sharing.
					Sec. 8. Financing of activities.
					Sec. 9. Regulatory oversight.
				
			2.PurposeIt is the purpose of this Act to provide for
			 the establishment of a nationwide health information technology network
			 that—
			(1)improves health
			 care quality, reduces medical errors, increases the efficiency of care, and
			 advances the delivery of appropriate, evidence-based health care
			 services;
			(2)promotes wellness,
			 disease prevention, and the management of chronic illnesses by increasing the
			 availability and transparency of information related to the health care needs
			 of an individual;
			(3)ensures that
			 appropriate information necessary to make medical decisions is available in a
			 usable form at the time and in the location that the medical service involved
			 is provided;
			(4)produces greater
			 value for health care expenditures by reducing health care costs that result
			 from inefficiency, medical errors, inappropriate care, and incomplete
			 information;
			(5)promotes a more
			 effective marketplace, greater competition, greater systems analysis, increased
			 choice, enhanced quality, and improved outcomes in health care services;
			(6)improves the
			 coordination of information and the provision of such services through an
			 effective infrastructure for the secure and authorized exchange and use of
			 health information; and
			(7)ensures that the health information
			 privacy, security, and confidentiality of individually identifiable health
			 information is protected.
			3.DefinitionsIn this Act:
			(1)AccessThe
			 term access means, with respect to an electronic health record,
			 entering information into such account as well as retrieving information from
			 such account.
			(2)AccountThe
			 term account means an electronic health record of an individual
			 contained in an independent health record trust.
			(3)Affirmative
			 consentThe term affirmative consent means, with
			 respect to an electronic health record of an individual contained in an IHRT,
			 express consent given by the individual for the use of such record in response
			 to a clear and conspicuous request for such consent or at the individual’s own
			 initiative.
			(4)Authorized EHR
			 data userThe term
			 authorized EHR data user means, with respect to an electronic
			 health record of an IHRT participant contained as part of an IHRT, any entity
			 (other than the participant) authorized (in the form of affirmative consent) by
			 the participant to access the electronic health record.
			(5)ConfidentialityThe term confidentiality
			 means, with respect to individually identifiable health information of an
			 individual, the obligation of those who receive such information to respect the
			 health information privacy of the individual.
			(6)Electronic
			 health recordThe term electronic health record
			 means a longitudinal collection of information concerning a single individual,
			 including medical records and personal health information, that is stored
			 electronically.
			(7)Health
			 information privacyThe term
			 health information privacy means, with respect to individually
			 identifiable health information of an individual, the right of such individual
			 to control the acquisition, uses, or disclosures of such information.
			(8)Health
			 planThe term health
			 plan means a group health plan (as defined in section 2208(1) of the
			 Public Health Service Act (42 U.S.C. 300bb–8(1))) as well as a plan that offers
			 health insurance coverage in the individual market.
			(9)HIPAA privacy
			 regulationsThe term HIPAA privacy regulations means
			 the regulations promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
			(10)Independent
			 health record trust; IHRTThe terms independent health
			 record trust and IHRT mean a legal arrangement under the
			 administration of an IHRT operator that meets the requirements of this Act with
			 respect to electronic health records of individuals participating in the trust
			 or IHRT.
			(11)IHRT
			 operatorThe term IHRT operator means, with respect
			 to an IHRT, the organization that is responsible for the administration and
			 operation of the IHRT in accordance with this Act.
			(12)IHRT
			 participantThe term IHRT participant means, with
			 respect to an IHRT, an individual who has a participation agreement in effect
			 with respect to the maintenance of the individual’s electronic health record by
			 the IHRT.
			(13)Individually
			 identifiable health informationThe term individually
			 identifiable health information has the meaning given such term in
			 section 1171(6) of the Social Security Act (42 U.S.C. 1320d(6)).
			(14)SecurityThe
			 term security means, with respect to individually identifiable
			 health information of an individual, the physical, technological, or
			 administrative safeguards or tools used to protect such information from
			 unwarranted access or disclosure.
			4.Establishment,
			 certification, and membership of independent health record trusts
			(a)EstablishmentNot
			 later than one year after the date of the enactment of this Act, the Federal
			 Trade Commission, in consultation with the National Committee on Vital and
			 Health Statistics, shall prescribe standards for the establishment,
			 certification, operation, and interoperability of IHRTs to carry out the
			 purposes described in section 2 in accordance with the provisions of this
			 Act.
			(b)Certification
				(1)Certification by
			 FTCThe Federal Trade
			 Commission shall provide for the certification of IHRTs. No IHRT may be
			 certified unless the IHRT is determined to meet the standards for certification
			 established under subsection (a).
				(2)DecertificationThe
			 Federal Trade Commission shall establish a process for the revocation of
			 certification of an IHRT under this section in the case that the IHRT violates
			 the standards established under subsection (a).
				(c)Membership
				(1)In
			 generalTo be eligible to be a participant in an IHRT, an
			 individual shall—
					(A)submit to the IHRT
			 information as required by the IHRT to establish an electronic health record
			 with the IHRT; and
					(B)enter into a
			 privacy protection agreement described in section 6(b)(1) with the IHRT.
					The process
			 to determine eligibility of an individual under this subsection shall allow for
			 the establishment by such individual of an electronic health record as
			 expeditiously as possible if such individual is determined so eligible.(2)No limitation on
			 membershipNothing in this subsection shall be construed to
			 permit an IHRT to restrict membership, including on the basis of health
			 condition.
				5.Duties of IHRT to
			 IHRT participants
			(a)Fiduciary duty
			 of IHRT; penalties for violations of fiduciary duty
				(1)Fiduciary
			 dutyWith respect to the
			 electronic health record of an IHRT participant maintained by an IHRT, the IHRT
			 shall have a fiduciary duty to act for the benefit and in the interests of such
			 participant and of the IHRT as a whole. Such duty shall include obtaining the
			 affirmative consent of such participant prior to the release of information in
			 such participant’s electronic health record in accordance with the requirements
			 of this Act.
				(2)PenaltiesIf the IHRT knowingly or recklessly
			 breaches the fiduciary duty described in paragraph (1), the IHRT shall be
			 subject to the following penalties:
					(A)Loss of
			 certification of the IHRT.
					(B)A fine that is not
			 in excess of $50,000.
					(C)A term of
			 imprisonment for the individuals involved of not more than 5 years.
					(b)Electronic
			 health record deemed To be held in trust by IHRTWith respect to
			 an individual, an electronic health record maintained by an IHRT shall be
			 deemed to be held in trust by the IHRT for the benefit of the individual and
			 the IHRT shall have no legal or equitable interest in such electronic health
			 record.
			6.Availability and
			 use of information from records in IHRT consistent with privacy protections and
			 agreements
			(a)Protected
			 electronic health records use and access
				(1)General rights
			 regarding uses of information
					(A)In
			 generalWith respect to the electronic health record of an IHRT
			 participant maintained by an IHRT, subject to paragraph (2)(C), primary uses
			 and secondary uses (described in subparagraphs (B) and (C), respectively) of
			 information within such record (other than by such participant) shall be
			 permitted only upon the authorization of such use, prior to such use, by such
			 participant.
					(B)Primary
			 usesFor purposes of subparagraph (A) and with respect to an
			 electronic health record of an individual, a primary use is a use for purposes
			 of the individual’s self-care or care by health care professionals.
					(C)Secondary
			 usesFor purposes of
			 subparagraph (B) and with respect to an electronic health record of an
			 individual, a secondary use is any use not described in subparagraph (B) and
			 includes a use for purposes of public health research or other related
			 activities. Additional authorization is required for a secondary use extending
			 beyond the original purpose of the secondary use authorized by the IHRT
			 participant involved. Nothing in this paragraph shall be construed as requiring
			 authorization for every secondary use that is within the authorized original
			 purpose.
					(2)Rules for
			 primary use of records for health care purposesWith respect to
			 the electronic health record of an IHRT participant (or specified parts of such
			 electronic health record) maintained by an IHRT standards for access to such
			 record shall provide for the following:
					(A)Access by IHRT
			 participants to their electronic health records
						(i)OwnershipThe
			 participant maintains ownership over the entire electronic health record (and
			 all portions of such record) and shall have the right to electronically access
			 and review the contents of the entire record (and any portion of such record)
			 at any time, in accordance with this subparagraph.
						(ii)Addition of
			 personal informationThe
			 participant may add personal health information to the health record of that
			 participant, except that such participant shall not alter information that is
			 entered into the electronic health record by any authorized EHR data user. Such
			 participant shall have the right to propose an amendment to information that is
			 entered by an authorized EHR data user pursuant to standards prescribed by the
			 Federal Trade Commission for purposes of amending such information.
						(iii)Identification
			 of information entered by participantAny additions or amendments made by the
			 participant to the health record shall be identified and disclosed within such
			 record as being made by such participant.
						(B)Access by
			 entities other than IHRT participant
						(i)Authorized
			 access onlyExcept as provided under subparagraph (C) and
			 paragraph (4), access to the electronic health record (or any portion of the
			 record)—
							(I)may be made only
			 by authorized EHR data users and only to such portions of the record as
			 specified by the participant; and
							(II)may be limited by
			 the participant for purposes of entering information into such record,
			 retrieving information from such record, or both.
							(ii)Identification
			 of entity that enters informationAny information that is added
			 by an authorized EHR data user to the health record shall be identified and
			 disclosed within such record as being made by such user.
						(iii)Satisfaction of
			 HIPAA privacy regulationsIn
			 the case of a record of a covered entity (as defined for purposes of HIPAA
			 privacy regulations), with respect to an individual, if such individual is an
			 IHRT participant with an independent health record trust and such covered
			 entity is an authorized EHR data user, the requirement under the HIPAA privacy
			 regulations for such entity to provide the record to the participant shall be
			 deemed met if such entity, without charge to the IHRT or the
			 participant—
							(I)forwards to the
			 trust an appropriately formatted electronic copy of the record (and updates to
			 such records) for inclusion in the electronic health record of the participant
			 maintained by the trust;
							(II)enters such
			 record into the electronic health record of the participant so maintained;
			 or
							(III)otherwise makes
			 such record available for electronic access by the IHRT or the individual in a
			 manner that permits such record to be included in the account of the individual
			 contained in the IHRT.
							(iv)Notification of
			 sensitive informationAny information, with respect to the
			 participant, that is sensitive information, as specified by the Federal Trade
			 Commission, shall not be forwarded or entered by an authorized EHR data user
			 into the electronic health record of the participant maintained by the trust
			 unless the user certifies that the participant has been notified of such
			 information.
						(C)Deemed
			 authorization for access for emergency health care
						(i)FindingsCongress
			 finds that—
							(I)given the size and
			 nature of visits to emergency departments in the United States, readily
			 available health information could make the difference between life and death;
			 and
							(II)because of the
			 case mix and volume of patients treated, emergency departments are well
			 positioned to provide information for public health surveillance, community
			 risk assessment, research, education, training, quality improvement, and other
			 uses.
							(ii)Use of
			 informationWith respect to the electronic health record of an
			 IHRT participant (or specified parts of such electronic health record)
			 maintained by an IHRT, the participant shall be deemed as providing
			 authorization (in the form of affirmative consent) for health care providers to
			 access, in connection with providing emergency care services to the
			 participant, a limited, authenticated information set concerning the
			 participant for emergency response purposes, unless the participant specifies
			 that such information set (or any portion of such information set) may not be
			 so accessed. Such limited information set may include information—
							(I)patient
			 identification data, as determined appropriate by the participant;
							(II)provider
			 identification that includes the use of unique provider identifiers;
							(III)payment
			 information;
							(IV)information
			 related to the individual’s vitals, allergies, and medication history;
							(V)information
			 related to existing chronic problems and active clinical conditions of the
			 participant; and
							(VI)information
			 concerning physical examinations, procedures, results, and diagnosis
			 data.
							(3)Rules for
			 secondary uses of records for research and other purposes
					(A)In
			 generalWith respect to the electronic health record of an IHRT
			 participant (or specified parts of such electronic health record) maintained by
			 an IHRT, the IHRT may sell such record (or specified parts of such record) only
			 if—
						(i)the transfer is
			 authorized by the participant pursuant to an agreement between the participant
			 and the IHRT and is in accordance with the privacy protection agreement
			 described in subsection (b)(1) entered into between such participant and such
			 IHRT;
						(ii)such agreement
			 includes parameters with respect to the disclosure of information involved and
			 a process for the authorization of the further disclosure of information in
			 such record;
						(iii)the information
			 involved is to be used for research or other activities only as provided for in
			 the agreement;
						(iv)the
			 recipient of the information provides assurances that the information will not
			 be further transferred or reused in violation of such agreement; and
						(v)the transfer
			 otherwise meets the requirements and standards prescribed by the Federal Trade
			 Commission.
						(B)Treatment of
			 public health reportingNothing in this paragraph shall be
			 construed as prohibiting or limiting the use of health care information of an
			 individual, including an individual who is an IHRT participant, for public
			 health reporting (or other research) purposes prior to the inclusion of such
			 information in an electronic health record maintained by an IHRT.
					(4)Law enforcement
			 clarificationNothing in this
			 Act shall prevent an IHRT from disclosing information contained in an
			 electronic health record maintained by the IHRT when required for purposes of a
			 lawful investigation or official proceeding inquiring into a violation of, or
			 failure to comply with, any criminal or civil statute or any regulation, rule,
			 or order issued pursuant to such a statute.
				(5)Rule of
			 constructionNothing in this section shall be construed to
			 require a health care provider that does not utilize electronic methods or
			 appropriate levels of health information technology on the date of the
			 enactment of this Act to adopt such electronic methods or technology as a
			 requirement for participation or compliance under this Act.
				(b)Privacy
			 protection agreement; treatment of State privacy and security laws
				(1)Privacy
			 protection agreementA privacy protection agreement described in
			 this subsection is an agreement, with respect to an electronic health record of
			 an IHRT participant to be maintained by an independent health record trust,
			 between the participant and the trust—
					(A)that is consistent
			 with the standards described in subsection (a)(2);
					(B)under which the participant specifies the
			 portions of the record that may be accessed, under what circumstances such
			 portions may be accessed, any authorizations for indicated authorized EHR data
			 users to access information contained in the record, and the purposes for which
			 the information (or portions of the information) in the record may be
			 used;
					(C)which provides a process for the
			 authorization of the transfer of information contained in the record to a third
			 party, including for the sale of such information for purposes of research, by
			 an authorized EHR data user and reuse of such information by such third party,
			 including a provision requiring that such transfer and reuse is not in
			 violation of any privacy or transfer restrictions placed by the participant on
			 the independent health record of such participant; and
					(D)under which the
			 trust provides assurances that the trust will not transfer, disclose, or
			 provide access to the record (or any portion of the record) in violation of the
			 parameters established in the agreement or to any person or entity who has not
			 agreed to use and transfer such record (or portion of such record) in
			 accordance with such agreement.
					(2)Treatment of
			 State laws
					(A)In
			 generalExcept as provided under subparagraph (B), the provisions
			 of a privacy protection agreement entered into between an IHRT and an IHRT
			 participant shall preempt any provision of State law (or any State regulation)
			 relating to the privacy and confidentiality of individually identifiable health
			 information or to the security of such health information.
					(B)Exception for
			 privileged informationThe provisions of a privacy protection
			 agreement shall not preempt any provision of State law (or any State
			 regulation) that recognizes privileged communications between physicians,
			 health care practitioners, and patients of such physicians or health care
			 practitioners, respectively.
					(C)State
			 definedFor purposes of this section, the term State
			 has the meaning given such term when used in title XI of the Social Security
			 Act, as provided under section 1101(a) of such Act (42 U.S.C. 1301(a)).
					7.Voluntary nature
			 of trust participation and information sharing
			(a)In
			 generalParticipation in an independent health record trust, or
			 authorizing access to information from such a trust, is voluntary. No employer,
			 health insurance issuer, group health plan, health care provider, or other
			 person may require, as a condition of employment, issuance of a health
			 insurance policy, coverage under a group health plan, the provision of health
			 care services, payment for such services, or otherwise, that an individual
			 participate in, or authorize access to information from, an independent health
			 record trust.
			(b)EnforcementThe
			 penalties provided for in subsection (a) of section 1177 of the Social Security
			 Act (42 U.S.C. 1320d–6) shall apply to a violation of subsection (a) in the
			 same manner as such penalties apply to a person in violation of subsection (a)
			 of such section.
			8.Financing of
			 activities
			(a)In
			 generalExcept as provided in subsection (b), an IHRT may
			 generate revenue to pay for the operations of the IHRT through—
				(1)charging IHRT
			 participants account fees for use of the trust;
				(2)charging
			 authorized EHR data users for accessing electronic health records maintained in
			 the trust;
				(3)the sale of
			 information contained in the trust (as provided for in section 6(a)(3)(A));
			 and
				(4)any other activity
			 determined appropriate by the Federal Trade Commission.
				(b)Prohibition
			 against access fees for health care providersFor purposes of providing incentives to
			 health care providers to access information maintained in an IHRT, as
			 authorized by the IHRT participants involved, the IHRT may not charge a fee for
			 services specified by the IHRT. Such services shall include the transmittal of
			 information from a health care provider to be included in an independent
			 electronic health record maintained by the IHRT (or permitting such provider to
			 input such information into the record), including the transmission of or
			 access to information described in section 6(a)(2)(C)(ii) by appropriate
			 emergency responders.
			(c)Required
			 disclosuresThe sources and amounts of revenue derived under
			 subsection (a) for the operations of an IHRT shall be fully disclosed to each
			 IHRT participant of such IHRT and to the public.
			(d)Treatment of
			 incomeFor purposes of the Internal Revenue Code of 1986, any
			 revenue described in subsection (a) shall not be included in gross income of
			 any IHRT, IHRT participant, or authorized EHR data user.
			9.Regulatory
			 oversight
			(a)In
			 generalIn carrying out this Act, the Federal Trade Commission
			 shall promulgate regulations for independent health record trusts.
			(b)Establishment of
			 Interagency Steering Committee
				(1)In
			 generalThe Secretary of Health and Human Services shall
			 establish an Interagency Steering Committee in accordance with this
			 subsection.
				(2)ChairpersonThe
			 Secretary of Health and Human Services shall serve as the chairperson of the
			 Interagency Steering Committee.
				(3)MembershipThe
			 members of the Interagency Steering Committee shall consist of the Attorney
			 General, the Chairperson of the Federal Trade Commission, the Chairperson for
			 the National Committee for Vital and Health Statistics, a representative of the
			 Federal Reserve, and other Federal officials determined appropriate by the
			 Secretary of Health and Human Services.
				(4)DutiesThe
			 Interagency Steering Committee shall coordinate the implementation of this Act,
			 including the implementation of policies described in subsection (d) based upon
			 the recommendations provided under such subsection, and regulations promulgated
			 under this Act.
				(c)Federal advisory
			 committee
				(1)In
			 generalThe National Committee for Vital and Health Statistics
			 shall serve as an advisory committee for the IHRTs. The membership of such
			 advisory committee shall include a representative from the Federal Trade
			 Commission and the chairperson of the Interagency Steering Committee. Not less
			 than 60 percent of such membership shall consist of representatives of
			 nongovernment entities, at least one of whom shall be a representative from an
			 organization representing health care consumers.
				(2)DutiesThe
			 National Committee for Vital and Health Statistics shall issue periodic reports
			 and review policies concerning IHRTs based on each of the following
			 factors:
					(A)Privacy and
			 security policies.
					(B)Economic
			 progress.
					(C)Interoperability
			 standards.
					(d)Policies
			 recommended by Federal Trade CommissionThe Federal Trade
			 Commission, in consultation with the National Committee for Vital and Health
			 Statistics, shall recommend policies to—
				(1)provide assistance
			 to encourage the growth of independent health record trusts;
				(2)track economic
			 progress as it pertains to operators of independent health records trusts and
			 individuals receiving nontaxable income with respect to accounts;
				(3)conduct public
			 education activities regarding the creation and usage of the independent health
			 records trusts;
				(4)establish standards for the
			 interoperability of health information technology to ensure that information
			 contained in such record may be shared between the trust involved, the
			 participant, and authorized EHR data users, including for the standardized
			 collection and transmission of individual health records (or portions of such
			 records) to authorized EHR data users through a common interface and for the
			 portability of such records among independent health record trusts; and
				(5)carry out any
			 other activities determined appropriate by the Federal Trade Commission.
				(e)Regulations
			 promulgated by Federal Trade CommissionThe Federal Trade
			 Commission shall promulgate regulations based on, at a minimum, the following
			 factors:
				(1)Requiring that an
			 IHRT participant, who has an electronic health record that is maintained by an
			 IHRT, be notified of a security breech with respect to such record, and any
			 corrective action taken on behalf of the participant.
				(2)Requiring that
			 information sent to, or received from, an IHRT that has been designated as
			 high-risk should be authenticated through the use of methods such as the
			 periodic changing of passwords, the use of biometrics, the use of tokens or
			 other technology as determined appropriate by the council.
				(3)Requiring a delay
			 in releasing sensitive health care test results and other similar information
			 to patients directly in order to give physicians time to contact the
			 patient.
				(4)Recommendations
			 for entities operating IHRTs, including requiring analysis of the potential
			 risk of health transaction security breeches based on set criteria.
				(5)The conduct of
			 audits of IHRTs to ensure that they are in compliance with the requirements and
			 standards established under this Act.
				(6)Disclosure to IHRT
			 participants of the means by which such trusts are financed, including revenue
			 from the sale of patient data.
				(7)Prevention of
			 certification of an entity seeking independent heath record trust certification
			 based on—
					(A)the potential for
			 conflicts between the interests of such entity and the security of the health
			 information involved; and
					(B)the involvement of
			 the entity in any activity that is contrary to the best interests of a
			 patient.
					(8)Prevention of the
			 use of revenue sources that are contrary to a patient’s interests.
				(9)Public disclosure
			 of audits in a manner similar to financial audits required for publicly traded
			 stock companies.
				(10)Requiring
			 notification to a participating entity that the information contained in such
			 record may not be representative of the complete or accurate electronic health
			 record of such account holder.
				(f)Compliance
			 reportNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Commission shall submit to the Committee
			 on Health, Education, Labor, and Pensions and the Committee on Finance of the
			 Senate and the Committee on Energy and Commerce and the Committee on Ways and
			 Means of the House of Representatives, a report on compliance by and progress
			 of independent health record trusts with this Act. Such report shall describe
			 the following:
				(1)The number of
			 complaints submitted about independent health record trusts, which shall be
			 divided by complaints related to security breaches, and complaints not related
			 to security breaches, and may include other categories as the Interagency
			 Steering Committee established under section (b) determines appropriate.
				(2)The number of
			 enforcement actions undertaken by the Commission against independent health
			 record trusts in response to complaints under paragraph (1), which shall be
			 divided by enforcement actions related to security breaches and enforcement
			 actions not related to security breaches and may include other categories as
			 the Interagency Steering Committee established under section (b) determines
			 appropriate.
				(3)The economic
			 progress of the individual owner or institution operator as achieved through
			 independent health record trust usage and existing barriers to such
			 usage.
				(4)The progress in
			 security auditing as provided for by the Interagency Steering Committee council
			 under subsection (b).
				(5)The other core
			 responsibilities of the Commission as described in subsection (a).
				(g)Interagency
			 memorandum of understandingThe Interagency Steering Committee
			 shall ensure, through the execution of an interagency memorandum of
			 understanding, that—
				(1)regulations,
			 rulings, and interpretations issued by Federal officials relating to the same
			 matter over which 2 or more such officials have responsibility under this Act
			 are administered so as to have the same effect at all times; and
				(2)the memorandum
			 provides for the coordination of policies related to enforcing the same
			 requirements through such officials in order to have coordinated enforcement
			 strategy that avoids duplication of enforcement efforts and assigns priorities
			 in enforcement.
				
